Case 2:19-cv-02463-PA-JPR Document 105-2 Filed 08/16/19 Page 1of3 Page ID #:1528

eo fo YT DBD UH F&F BY NY =

Yy Ye YY NY NH NR ON OR mmm mmm
on fA nN kk BY NN Be SS CO Oo HT KR OKURRDlUheUDNlUre CCC

 

 

Marvin J. Straus State Bar #199315
mjs@strausmeyers.com
E , LLP
225 Broadway, Ste. 1550
San Diego, CA 92102
Tel: 619-595-6020
Fax: 619-535-0201
Attorney for Defendants LOLO, INC.
And BROMLEY, INC.
and for Cross-Defendants VERONICA
KALDIS and JOHN KUBIK

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION

VALARIE NOLTE and RICHARD
NOLTE,
Plaintiffs,

VS.

CEC ENTERTAINMENT INC.,
LOLO, INC., LAURAN BROMLEY,

BROMLEY INC., and DOES 4 through

20, inclusive,

Defendants.

 

AND RELATED CROSS-ACTIONS

 

 

CASE NO. 2:19-CV-02463 PA (JPRx)

DECLARATION OF MARVIN J.
STRAUS

DECLARATION OF MARVIN J. STRAUS

I, Marvin J. Straus, declare as follows:

l. I am an attorney duly admitted to practice before this Court. I am a

partner with Straus Meyers, LLP, attorneys of record for Cross-Defendants Bromley,

Inc., John Kubik, and Veronica Kaldis. I am one of the attorneys personally

responsible for handling this matter. I make this declaration of my own personal

knowledge and if called as a witness before a Court or other tribunal I could and would

]

DECLARATION OF MARVIN J. STRAUS

 
Case 2:H0-cv-02463-PA-JPR Document 105-2 Filed 08/16/19 Page 2 o0f3 Page ID #:1529

Se 6 41 DH wm kk BY YY =

YY NY NYY NO NY NR ON RQ ON mm mmm memes
Con Dn uN ek WY YY SK SCS CO PMP TD KO NK mB BR NY SF So

 

 

competently testify as is set forth herein.

2. Attached hereto as Exhibit | is a redacted true and correct copy of billing
records in this matter from Straus Meyers, LLP office in San Diego, California. The
billing records are taken directly from an electronic timekeeping and billing system
in which attorneys and paralegals performing legal work on the case enter a
description of the work performed and the time taken to perform the work into the
computer program at the time the work is completed. Billings that exceed a reasonable
time for the individual task are cut by the managing partner; billings are not increased.
Per the attached billing records, Marvin J. Straus billed for 7.1 hours, Chase R.
Goodman billed for 38.5 hours, Emily Waring billed for 3.5 hours, and Cristina
Hernandez billed for 2.5 hours.

Bi I, Marvin J. Straus, have been a licensed attorney in the State of
California since December 9, 1998. I have represented individuals as well as
corporate clients in all phases of litigation. A rate of $375.00 in this matter is very
reasonable within the U.S. District Court legal market for lawyers of my experience
and expertise.

4. Associate attorney Chase R. Goodman has been a licensed attorney in
the State of California since December 20, 2010. Mr. Goodman has represented
individuals as well as corporate clients in all phases of litigation. A rate of $325.00
in this matter is very reasonable within the U.S. District Court legal market for
lawyers of his experience and expertise.

5, Cristina Hernandez has been working as a paralegal for more than 10
years and has worked closely with me in this matter. A rate of $175.00 in this matter
is very reasonable within the U.S. District Court legal market for paralegals of his
experience and expertise.

6. Emily Waring has been working as a paralegal for more than 10 years
and has worked closely with me in this matter. A rate of $175.00 in this matter is
very reasonable within the U.S. District Court legal market for paralegals of his

experience and expertise. 2

 

DECLARATION OF MARVIN J. STRAUS

 
Case 2:119-cv-02463-PA-JPR Document 105-2 Filed 08/16/19 Page 3 of 3 Page ID #:1530

I On August 16, 2019, I visited the http://www.laffeymatrix.com/see.html to
obtain the current Laffey Matrix. Currently for attorneys who are twenty years out of
law school have an hourly rate of $899.00. Attorneys who are eight to ten years out
of law school have an hourly rate of $661.00. The current hourly rate for paralegals
is $203.00.

I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct. Executed on this 16" day of August

2019 in San Diego, California.

Ce O26 1TH HD ww F&F WD LP =

=
=

 

Marvin J. Straus

YY Ye NY WN YR YD RD Rm mmm meme et
ont TN MN ee Ye YY = SF CO Me IT HR wn kk we HR

3
DECLARATION OF MARVIN J. STRAUS

 

 

 
